  Case 2:20-cv-02155-FMO-AGR Document 11 Filed 06/16/20 Page 1 of 1 Page ID #:28

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 20-2155 FMO (AGRx)                                    Date   June 16, 2020
 Title           Kimberly Frazier v. Artesia 5220, Inc.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                          None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                    None Present                                           None Present
 Proceedings:            (In Chambers) Further Order to Show Cause Re: Dismissal Re:
                         Lack of Prosecution

       By order dated May 28, 2020, plaintiff was ordered to show cause, on or before June 4,
2020, why this action should not be dismissed for lack of prosecution. (See Dkt. 9, Court’s Order
of May 28, 2020). The order stated that the Order to Show Cause (“OSC”) would “stand submitted
upon the filing of” an answer or proof of service upon defendant. (See id.). Plaintiff was
admonished that “[f]ailure to file a timely response to th[e] Order to Show Cause shall result in the
action or the above defendant(s) being dismissed for lack of prosecution and for failure to comply
with the orders of the court.” (Id.).

        On June 3, 2020, plaintiff filed a proof of service showing that she served the summons and
complaint upon defendant. (Dkt. 10, Proof of Service). The Proof of Service was signed on March
30, 2020. (See id. at 2). Plaintiff provides no explanation as to why she waited until June 3, 2020
– more than two months after the Proof of Service was signed – to file the Proof of Service. Also,
there is no explanation as to why plaintiff has not sought entry of default against defendant given
that defendant has not answered the complaint. The court will give plaintiff a short period of time
to seek default. Based on the foregoing, IT IS ORDERED THAT:

         1. Plaintiff shall file an application for entry of default no later than June 19, 2020.

        2. Plaintiff is cautioned that failure to file an application for entry of default by the deadline
set forth above shall result in the dismissal of this action without prejudice for failure to prosecute
and/or failure to comply with a court order. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co.,
370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).




                                                          Initials of Preparer            vdr




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                  Page 1 of 1
